61 F.3d 908
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Kenneth J. MURCHISON, Appellant,v.CITY OF BISMARCK;  Jerry Roher; J. Turnbull, Detective;Burleigh County Social Services;  Darlene Hill;  BurleighCounty Housing Authority;  Katherine Schmikie;  RichardMiller; Leslie Betiesbacher;  Wanda Mettienger;  BurleighCounty School District;  Gerry Dutton; Patricia L. Burke;Bob Harvey; Sonny Everette Dutton;  Department of Health andHuman Services;  JoAnne Copeland;  Richard C. Thronset, Appellees.
No. 95-1408.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 12, 1995.Filed:  July 17, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Kenneth J. Murchison appeals from the district court's1 order dismissing his civil rights complaint without prejudice under 28 U.S.C. Sec. 1915(d).  The thrust of Murchison's complaint was that, on the basis of race, defendants conspired to discriminate against, harass, and intimidate him and his family.  Having carefully reviewed the record and appellant's brief, we conclude the judgment of the district court is correct.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Patrick A. Conmy, United States District Judge for the District of North Dakota, adopting the report and recommendation of the Honorable Dwight C.H. Kautzmann, United States Magistrate Judge for the District of North Dakota